IN THE SUPREME COURT OF THE STATE OF DELAWARE

CITY OF PROVIDENCE, RHODE                      §
ISLAND, derivatively on behalf of              §
JPMORGAN CHASE & CO.,                          §
                                               §
         Plaintiff Below-Appellant,            §
                                               §
         v.                                    §          No. 465, 2015
                                               §
JAMES DIMON, et al.,                           §          Court Below: Court of Chancery
                                               §          of the State of Delaware
         Defendants Below-Appellees,           §
                                               §          C.A. No. 9692-VCP
         and                                   §
                                               §
JPMORGAN CHASE & CO.,                          §
                                               §
         Nominal Defendant Below-              §
         Appellee.                             §
                                               §

                               Submitted: February 24, 2016
                               Decided:   February 25, 2016

Before STRINE, Chief Justice; HOLLAND, VALIHURA, VAUGHN, and
SEITZ, Justices, constituting the Court en Banc.

                                           ORDER

         This 25th day of February 2016, having considered this matter on the briefs

filed by the parties and after oral argument, we find it evident that the judgment of

the Court of Chancery should be affirmed on the basis of and for the reasons

assigned in its July 29, 2015 decision.1


1
    City of Providence, Rhode Island v. Dimon, 2015 WL 4594150 (Del. Ch. July 29, 2015).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                               BY THE COURT:

                               /s/ Leo E. Strine, Jr.
                               Chief Justice




                                 2